Citation Nr: 1706582	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO. 13-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1990 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in October 2013 for further notification and development of the evidence. That has been accomplished, and the case has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Service connection is currently in effect for left knee strain, rated 10 percent disabling. Left knee strain is the Veteran's only service-connected disability.

2. The most probative evidence reflects that the Veteran does not meet the schedular criteria for TDIU, and his service-connected disability, standing alone, is not shown to be of such severity as to effectively preclude all forms of substantially gainful employment. 


CONCLUSION OF LAW

The requirements for TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In a claim for increase, the VCAA requires notice of types of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In November 2013, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a TDIU claim, the efforts that the Veteran could take to develop his claim, and VA's responsibilities to assist the Veteran. Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notice or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured. The Veteran was afforded VA medical examinations in July 2012 and September 2015. The Board finds that the opinions obtained are adequate. The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records. The examiners also provided detailed rationales for the opinions rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining VA examinations, has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war. When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm. The sole fact that he is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In March 2011, the Veteran filed a claim of entitlement to service connection for left knee injury. The Veteran underwent a VA examination in July 2012. The examiner recorded a range of motion (ROM) of 80 degrees of flexion for the right knee and 70 degrees of flexion for the left knee; and no limitation of extension of either knee. The examiner found that the Veteran's left knee exhibited less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference when sitting, standing, and weight-bearing of the left knee and lower leg after repetitive use. The examiner also noted that the Veteran stated that he was unemployed due to his "left knee and physical abilities." During the examination, the Veteran also stated that his left knee prevented him from standing while delivering sermons. 

In September 2012, the Veteran was granted service connection for left knee strain.  The RO assigned an initial 10 percent rating based on functional loss due to painful motion of the knee. 

A March 2013 VA primary care note observed that the Veteran is morbidly obese and has osteoarthritis of both knees that is likely aggravated by his obesity. The March 2013 VA primary care note also stated that the Veteran was not able to perform his own activities of daily living, due to "multiple health problems" including residuals of stroke, hypertension, diabetes mellitus, and chronic kidney disease in addition to his osteoarthritis of the knees.

In October 2013, the Board denied the Veteran's increased rating claim. However, the Board also inferred a TDIU claim based on the Veteran's statement in the July 2012 VA examination that he was unemployed due to his left knee condition, and remanded the matter to the AOJ. Following the October 2013 remand decision, the Veteran filed a VA Form 21-8940 with the RO. The Veteran stated in the form that he worked as a dispatcher from October 2004 to March 2008, and as a school bus driver from August 2009 to December 2010. In addition, the Veteran stated that he completed two years of college education in computer information after stopped working as a bus driver. 

A VA primary care note from February 2015 stated that the Veteran had moderate arthritic changes in both knee joints. The note also stated that the Veteran was in a scooter due to the long distances in walking, but "definitely does ambulate and even when he has gone to the grocery store, he will ambulate holding onto the back of a grocery basket." In August 2015, the Veteran underwent bariatric surgery with a private physician. 

The Veteran underwent another VA examination in September 2015, after his bariatric surgery. During the examination, the Veteran complained of right knee pain in addition to left knee pain. The examiner was unable to test the ROM of his legs because the Veteran stated that he was in too much pain to perform the ROMs. The examiner was also unable to determine any muscle atrophy of the legs due to the Veteran's obesity obscuring evaluation of muscle mass. According to the examiner, the Veteran stated that he could no longer work as a dispatcher due to pain in his knees. In September 2015, after the VA examination, the Veteran attended a VA mental health therapy session, at which time he stated that he felt he had been given a "new life" and wanted to find part-time work or a volunteer opportunity. The Veteran was encouraged to find work that incorporated exercise, such as a bagger or dog walker. 

In September 2015, the RO denied the Veteran's claim for service connection for right knee strain. In October 2015, the RO denied entitlement to TDIU. The RO reasoned that the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of service-connected disability. The Veteran again filed a claim for right knee strain, which was again denied in November 2015. 

In an October 2015 VA outpatient note, the Veteran rated his physical health an 8 out of 10 where 0 is low and 10 is high. The Veteran also rated his mental or emotional health as 10 where 0 is angry or hopeless and 10 is great or fulfilling. An ambulatory care note from the same month observed that the Veteran's blood pressure was lower, his lipids were much lower, he was able to walk much easier, breathe easier, has more strength and stamina, and that his emotional outlook was good. The note also stated that the Veteran lost 90 pounds since his surgery. However, a primary care note from the same date stated that the Veteran still experienced knee pain, especially in his right knee. 

According to a VA November 2015 mental health note, the Veteran stated that his doctor cleared him to begin working. The Veteran further reported that "things are good as usual." In a subsequent December 2015 mental health note, the Veteran reported that he was offered two jobs, one as a chaplain and the other as a youth advocate. The Veteran stated that he accepted the position as a youth advocate and, furthermore, enrolled in nursing school. A nurse case manager noted in March 2016 that the Veteran had reported that he was "getting stronger every day" and "riding his bike all around town." In addition, according to a May 2016 VA primary care note, the Veteran worked part-time at a local convenience store and placed applications for full-time employment at a few locations. The Veteran reported feeling emotionally and physically well. More recently, according to a July 2016 nurse case manager note, the Veteran reported that he was working full-time outside of his home. 

At the outset, the Board notes that the Veteran's service-connected left knee disability-his only service-connected disability-does not meet the schedular requirements for entitlement to TDIU. For the entirety of the appeal period, the Veteran's service-connected left knee disability has been rated at 10 percent, falling short of the required 60 percent rating for one service-connected disability under 38 C.F.R. § 4.16(a). As the Veteran does not meet the schedular requirements, the only remaining question in this case is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability for purposes of an extra-schedular TDIU evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Id. Therefore, at the RO level, rating boards are to submit to the Director, Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue. 38 C.F.R. § 4.16(b). The Board itself cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). However, the Board can adjudicate whether to refer a case to the Director for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to Director for review, an appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) (2016) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board"). 

Upon review of the record, the Board finds that the Veteran's service-connected left knee disability does not warrant referral for consideration of entitlement to TDIU on an extraschedular basis because the evidence does not establish that he is unemployable due solely to his service-connected disability. According to the Veteran, he stopped working full-time as a school bus driver in December 2010 due to his left knee disability. He reported at the July 2012 VA examination that he was out of work because he was unable to "stand during sermons" and could not work due to his "knee and physical abilities." The examiner of the September 2015 VA examination was unable to perform a ROM test because the Veteran stated that he was in too much pain to perform the ROMs. The examiner was also unable to determine any muscle atrophy due to the Veteran's obesity. Nonetheless, according to the Veteran, he was experiencing pain in both knees, not just his left knee. The Veteran also stated in the examination that he could not work as a dispatcher due to pain in both knees. Furthermore, the March 2013 VA primary care provider observed that the Veteran has osteoarthritis of the knees, which likely was aggravated by his obesity. The Veteran is not service-connected for right knee disability or obesity. Therefore, any impact on employability resulting from the Veteran's claimed right knee disability or obesity cannot be considered for purposes of this TDIU claim. In addition, in a September 2015 mental health session, the Veteran stated that he wanted to start working or volunteering. The evidence of record is both competent and probative that the Veteran is not unemployable due solely to service-connected disability; the weight of the evidence is thus against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result only of his service-connected disability.

The Board finds the Veteran competent to testify to the pain he experiences in his left knee and to his inability to perform certain tasks using his left knee. The Board also finds no reason to doubt the Veteran's credibility, and finds his statements regarding his inability to work as a bus driver or dispatcher probative. For the same reason, the Board finds that the Veteran's statements about his recent improved mobility and full-time employment are also credible. The Veteran has recently stated that he is currently working full-time, is college educated, and is enrolled in a nursing program. Further, the medical evidence of record establishes that, to the extent the Veteran has been unable to work at any point during the appeal period, any such limitations have been due to multiple non-service-connected disabilities. Therefore, the Board finds that there is insufficient competent and probative evidence of record to find that the Veteran's service-connected left knee disability has precluded him from being able to obtain and maintain substantial and gainful employment at any time during the appeal period.

The Board does not doubt that the Veteran's service-connected left knee disability causes him occupational impairment; this is addressed by his current disability rating. However, as noted specifically by the March 2013 primary care provider and the September 2015 VA examiner, the Veteran's inability to work is due at least in part to non-service-connected disabilities, including a right knee disability. Thus, the Board does not find that the Veteran is unemployable due only to his service-connected left knee disability. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extraschedular basis, and this claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


